  Case 3:19-mj-00075-JCH Document 4 Filed 12/27/19 Page 1 of 2 Pageid#: 21



                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION

                    CRIMINAL MINUTES - INITIAL APPEARANCE - RULE 5
                            (Complaint/Indictment/Other District)

Case No.: 3:19-MJ-00075                                      Date: December 27, 2019

Defendant(s): Tamara Devonna McClellan -                     Counsel: Andrea Harris - AFPD
CUSTODY

PRESENT:        Presiding Judge:        Hon. Joel C. Hoppe, USMJ      TIME IN COURT: 9:34-9:41=7 min.
                Deputy Clerk:           Joyce C. Jones
                Court Reporter:         FTR/J. Jones
                AUSA:                   Jeb Terrien
                USPO:                   Sarah Goodwin
                Case Agent:             Case Agent
                Interpreter:            Interpreter


       Defendant arrested on warrant from Western District of North Carolina – Charlotte Division.

RIGHTS:

       Defendant advised of charges and nature of proceedings and provision of Rule 20.
       Defendant advised of right to retain counsel or to request that counsel be appointed.
       Defendant advised of right to preliminary exam.
       Defendant advised of right to identity hearing.
       Defendant advised of right to a bond/detention hearing.

COUNSEL:

       Defendant present with counsel.
       Defendant present without counsel.
       Defendant requests appointment of counsel. CJA 23 Financial Affidavit completed. Court appoints Federal Public
       Defender – Andrea Harris.

IDENTITY:

       Identity hearing held.
       Identity hearing waived.*

PRELIMINARY HEARING:

       Preliminary hearing held.
       Preliminary hearing waived.*
       Defendant requests preliminary hearing in prosecuting district.*


RELEASE/DETENTION:

       Defendant does not contest detention.
       Government moves for detention.
  Case 3:19-mj-00075-JCH Document 4 Filed 12/27/19 Page 2 of 2 Pageid#: 22



     Detention hearing held. Court goes over charges. Defendant requests court appointed counsel in WDNC. Court
     executes Order of Commitment to Another District. Defendant remanded to custody of the U. S. Marshal.
     Government does not oppose bond. Bond set at amount and type of bond. See conditions below.
     Order of Commitment to Another District (AO 94).
     OR
     Conditions of Release/Bond to enter for reasons as follows:



*REMINDER: FORM AO466A - WAIVER OF RULE 5 & 5.1 HEARING MUST BE COMPLETED AND SIGNED BY
DEFENDANT.
